Citation Nr: 1718004	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-19 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service-connection for a bilateral upper and lower extremity neuropathy disorder.  

2.  Entitlement to service-connection for a right upper extremity neuropathy disorder to include as due to herbicide exposure.  

3.  Entitlement to service-connection for a left upper extremity neuropathy disorder to include as due to herbicide exposure.  

4.  Entitlement to service-connection for a right lower extremity neuropathy disorder to include as due to herbicide exposure.  

5.  Entitlement to service-connection for a left lower extremity neuropathy disorder to include as due to herbicide exposure.  



REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim is now properly before the RO in Detroit, Michigan.  

The Veteran and his spouse appeared and testified at a personal hearing in March 2011 before an Acting Veterans Law Judge.  A transcript of the hearing is contained in the record and has been reviewed for relevance to the issues now before the Board.

The Veteran originally filed his claim for neuropathy in September 1996. This claim was denied in January 1997.  When the Veteran's file was last before the Board, the matter of neuropathy was remanded for issuance of a Statement of the Case ("SOC") pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  A review of the record reveals that the RO had also issued a previous SOC on the matter of neuropathy specifically addressing whether new and material evidence had been presented so as to reopen the claim for service-connection, and denying reopening.  Further review of the record shows that the RO treated a June 2009 communication as a formal Appeal to the Board.  Additionally, the Veteran submitted a new application for service-connection of his neuropathies in February 2014.  A review of the record does not readily reveal whether this application was properly addressed by the RO.  However, since the record makes clear that the issue of neuropathy is properly before the Board due to both the 2014 remand, and the June 2009 formal appeal, the Board may address the matter of reopening along with service-connection and also sincerely appologize to the Veteran for the confusion within the file.  

The issue of entitlement to service-connection for a bilateral upper and lower extremity neuropathy disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought service-connection for a bilateral upper and lower extremity neuropathy disorder that was denied in a January 1997 rating decision and the Veteran did not perfect his appeal within a year of that rating decision.

2.  The evidence associated with the record subsequent to the January 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied service-connection for a bilateral upper and lower extremity neuropathy disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service-connection for a bilateral upper and lower extremity neuropathy disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a bilateral lower and upper extremity neuropathy disorder.  Service-connection for this disorder was originally denied in a January 1997 rating decision. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement ("NOD") with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, the Veteran filed an NOD that was received in January 1997, but did not ultimately perfect the appeal following issuance of a February1997 Statement of the Case ("SOC"), and a March 1997 Supplemental Statement of the Case ("SSOC").  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the January 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. § 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  The Veteran's claim was initially denied in the January 1997 rating decision, on the basis that there was no evidence connecting the Veteran's neuropathy to his military service. 

Pertinent evidence received since the January 1997 rating decision includes a June 2009 letter from Dr. M.L.S stating the veteran has been treated for demyelinating and axonal peripheral neuropathy and had exposure to Agent Orange, and a June 2014 VA medical examination which addressed demyelinating neuropathy with respect to the presumption for Agent Orange exposure for early-onset peripheral neuropathy under 38 C.F.R. § 3.309(e).  

The Board finds that the June 2009 letter from Dr. M.L.S and the June 2014 VA medical examination constitute new and material evidence.  The evidence is "new" because it was not of record at the time that the January 1997 rating decision was issued, and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim, (i.e., the potential link of any herbicide agent to the Veteran's diagnosed axonal peripheral and demyelinating neuropathy on direct service-connection basis) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for bilateral upper and lower extremity neuropathy disorder is warranted.  


ORDER

The previously denied claim of entitlement to service-connection for a bilateral upper and lower extremity neuropathy disorder is reopened.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Presently there is still no fully developed evidence connecting the Veteran's neuropathy disorder to his service.  The letter from Dr. M.L.S only notes that the Veteran had exposure to Agent Orange.  It does not say whether that exposure is related to neuropathy.  The June 2014 VA medical examination addressed early-onset neuropathy for purposes of 38 C.F.R. § 3.309 (e), but did not address direct-service connection.  Even where a presumption may not apply, direct service-connection must be considered.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The VA medical examination also only referenced demyelinating neuropathy without mentioning the Veteran's diagnosis of axonal neuropathy.  As such, a new medical opinion addressing whether the Veteran's neuropathies are related to his service, to include Agent Orange exposure, is needed.

As this matter is being remanded, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Ask the Veteran to identify any additional medical records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is provided should be sought.

3.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for an appropriate VA examination to ascertain the current nature and etiology of the Veteran's bilateral upper and lower extremity neuropathies. The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination. 

After a review of the record on appeal and an examination of the Veteran, the examiner is asked to provide the following opinions: 

(i) do any of the Veteran's currently diagnosed neurological disorders (including demyelinating and axonal peripheral neuropathy) constitute "early onset peripheral neuropathy;" 

(ii) whether it is at least as likely as not that any of the Veteran's currently diagnosed neurological disorders (including demyelinating and axonal peripheral neuropathy) had their onset in service or are otherwise due to an in-service event, injury or disease, to include exposure to herbicide agents such as Agent Orange;

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues. If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


